                           UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


CHRISTA McAULIFFE INTERMEDIATE
SCHOOL PTO, INC.; CHINESE                       _____ Civ. __________ (_____)
AMERICAN CITIZENS ALLIANCE OF
GREATER NEW YORK; ASIAN
AMERICAN COALITION FOR                               MEMORANDUM
EDUCATION; PHILLIP YAN HING                          IN SUPPORT OF
WONG; YI FANG CHEN; and CHI WANG,                     MOTION FOR
                                                    JUDICIAL NOTICE
                                  Plaintiffs,

              -against-

BILL DE BLASIO, in his official capacity as
Mayor of New York; and RICHARD A.
CARRANZA, in his official capacity as
Chancellor of the New York City Department
of Education,

                            Defendants.
_____________________________________
       Plaintiffs submit this memorandum in support of their request for judicial notice (RJN) of

documents referenced in the complaint and motion for preliminary injunction filed concurrently

with this motion. Under Federal Rule of Evidence 201(b), this Court may judicially notice a fact

not subject to reasonable dispute when it is generally known within the trial court’s territorial

jurisdiction or when it can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned. The Court may take judicial notice on its own and must take

judicial notice if a party requests it and the court is supplied with the necessary information. Effie

Film LLC v. Pomerance, 909 F. Supp. 2d 273, 298 (S.D.N.Y. 2012).

                                                  I.

                THE COURT SHOULD TAKE JUDICIAL NOTICE OF
             INFORMATION CONTAINED ON GOVERNMENT WEBSITES

       The Court may take judicial notice of information contained in four official government

websites. First, this Court should judicially notice New York City’s Demographic Snapshot, which

contains demographic information for every public school in New York City, including the

Economic Need Index (ENI). Compl. ¶40, n.10; Exhibits 1-5 to Kieser Decl. in Supp. of Plaintiffs’

Mot. for Prelim. Inj. The exhibits to the Kieser declaration provide only the relevant data, but

notice of the entire database is appropriate. Second, the Court should notice the City’s website,

dated June 3, 2018, specifying the City’s plan to reserve 20 percent of seats at each specialized

high school for participants of the Discovery Program, and limit that Program to students attending

schools with an ENI of 60 percent or higher. See Plaintiffs’ Memo. in Supp. of Mot. for Prelim.

Inj. 6, n.17; RJN Exh. A. Judicial notice is proper because this information is accessible on an

official government website. See Wells Fargo Bank, N.A. v. Wright Milles Holdings, LLC, 127 F.

Supp. 2d 156, 166 (S.D.N.Y. 2016). As such, it is “clearly proper” to take judicial notice of the

documents as government records. Id. (citing cases).



                                                  1
        Third, the Court should take judicial notice of the Department of Education’s presentation

of the Discovery changes to local school districts, which is also available on the Department’s

website. See Plaintiffs’ Memo. in Supp. of Mot. for Prelim. Inj. 5 n.13; RJN Exh. B. See also

Simon v. Smith & Nephew, Inc., 990 F. Supp. 2d 395, 399 n.1 (S.D.N.Y. 2013) (holding that courts

may take judicial notice of documents issued by government agencies). The presentation states

that 61 percent of Asian Americans who received offers to attend a Specialized High School in

2018 were low-income. The data contained and statements made in the presentation are also highly

probative of Defendants’ intent. See Plaintiffs’ Memo. In Supp. of Prelim. Inj. 12. Fourth, the

Court should take judicial notice of Defendants’ press release announcing changes to the

Discovery Program. Compl. ¶ 39, n.9; RJN Exh. J. The press release also contains evidence of

Defendants’ racially discriminatory intent, and may be judicially noticed as a document on an

official government website.

                                                        II.

                    THIS COURT MAY JUDICIALLY NOTICE
               INFORMATION REGARDING OFFER RATES FROM
          MIDDLE SCHOOLS TO THE CITY’S SPECIALIZED HIGH SCHOOLS

        Plaintiffs seek judicial notice of statistics concerning offer rates from middle schools to the

City’s Specialized High Schools. See Plaintiffs’ Memo. in Supp. of Mot. for Prelim. Inj. 8 n.26;

RJN Exh. C. 1 The statistics were published in both a June 14, 2018 Chalk Beat article and a

June 29, 2018, New York Times article. Although the Chalk Beat article does not specify the source

of these statistics, the New York Times article reveals that it published identical numbers using

statistics from the New York City Department of Education. As such, the numbers are subject to



1
 The PDF attached as Exhibit C includes statistics for 100 schools—the maximum number that can be shown on one
page. Statistics for 120 schools are accessible in the original hyperlink: https://chalkbeat.org/posts/ny/2018/06/14/
where-specialized-high-school-students-come-from-and-where-they-dont/ (last visited Dec. 12, 2018).



                                                         2
judicial notice. See Victoria Cruises, Inc. v. Changjiang Cruise Overseas Travel Co., 630 F. Supp.

2d 255, 263, n.3 (E.D.N.Y. 2008) (“The Court can take judicial notice of government statistics.”).

                                                     III.

                  JUDICIAL NOTICE OF OP-EDS AND NEWSPAPER
           ARTICLES IN CHALK BEAT AND THE NEW YORK TIMES IS PROPER

        “It is generally proper to take judicial notice of articles and Websites published on the

Internet.” Patsy’s Italian Restaurant, Inc. v. Banas, 575 F. Supp. 2d 427, 443 n.18 (E.D.N.Y.

2008). Thus, this Court may take judicial notice of several articles cited by the Plaintiffs in their

complaint and memorandum in support of a preliminary injunction.

        First, it is proper for the Court to take judicial notice of Mayor de Blasio’s op-ed, published

in Chalk Beat on June 2, 2018, in which he called the racial makeup of the Specialized High

Schools a “monumental injustice.” Compl. ¶ 50 n.11; RJN Exh. D. In addition to being an article

published on the internet, the op-ed carries additional veracity as a column written by de Blasio

himself.

        Second, this Court may take judicial notice of an August 14, 2018, Chalk Beat article

stating that Asian-American students represented 64 percent of students admitted though

Discovery this year, and 67 percent of students admitted through Discovery last year. Memo. in

Supp. of Mot. for Prelim. Inj. at 5 n.14; RJN Exh. E. The article contains links to other articles,

which show that the source for the author’s statistics is the New York Department of Education. 2

Judicial notice of information gleaned from government websites is “clearly proper.” Wells Fargo

Bank, 127 F. Supp. 2d at166.




2
  https://www.chalkbeat.org/posts/ny/2018/03/07/few-black-and-hispanic-students-receive-admissions-offers-to-new
-york-citys-top-high-schools-again/ (last visited Dec. 12, 2018).



                                                       3
       Third, the Court may take judicial notice of two additional articles as articles published on

the internet (Patsy’s Italian Restaurant, Inc., 575 F. Supp. 2d at 443 n.18): a Chalk Beat article

lamenting that, in 2016, the Discovery program had inured to the benefit of white and Asian-

American students; and a New York Times article stating that, before 2018, the decision whether a

Specialized High School would accept students from the Discovery Program was made by each

particular school. Compl. ¶ 23, n.3; RJN Exh. F.

       Finally, the Court should judicially notice Chancellor Carranza’s statement, which was

quoted in several outlets including the New York Times. Compl. ¶ 51, n.14; RJN Exh. G.

Chancellor Carranza stated his views that the racial makeup of the schools reflected a “narrative”

that “one ethnic group owns admission to these schools.” The statements support Plaintiffs’

contention that Defendants’ believed that New York’s specialized schools are not as racially

diverse as they would like, and took measures to correct that perceived deficiency.

                                                IV.

                     THE COURT MAY TAKE JUDICIAL NOTICE
                   OF MAYOR DE BLASIO’S TWEETS CONCERNING
                    NEW YORK’S SPECIALIZED HIGH SCHOOLS

       The Court may take judicial notice of a series of tweets by Mayor de Blasio on the day that

he announced the plan at issue in this case. See Plaintiffs’ Memo. in Supp. of Mot. for Prelim. Inj.

at 7, n.22 (lamenting the low numbers of African-American and Latino students at Stuyvesant);

Id. at 14 n.37 (tweeting a video in which de Blasio states that the student body of the Specialized

High Schools will “look[] like New York City.”). These tweets are attached as Exhibits H and I to

this motion, and judicial notice of these tweets is proper. See, e.g., Baker-Rhett v. Aspiro AB, 324

F. Supp. 3d 407, 411-413 (S.D.N.Y. 2018) (considering a series of tweets in a case involving New




                                                 4
York’s deceptive business practices and false advertising statutes); Rosario v. Clark Cty. Sch.

Dist., 2013 WL 3679375 at *3 n.3 (D. Nev. July 3, 2013) (taking judicial notice of eight tweets).

                                         CONCLUSION

       Plaintiffs’ request for judicial notice should be granted.

       DATED: December 13, 2018.

                                            Respectfully Submitted,

                                                           S/ Joshua P. Thompson____________
                                            JOSHUA P. THOMPSON, Cal. Bar No. 250955*
                                            WENCONG FA, Cal. Bar No. 301679*
                                            OLIVER J. DUNFORD, Cal Bar No. 320143*
                                            CHRISTOPHER M. KIESER, Cal. Bar. No. 298486*
                                            Pacific Legal Foundation
                                            930 G Street
                                            Sacramento, CA 95814
                                            Telephone: (916) 419-7111
                                            Facsimile: (916) 419-7747
                                            E-Mail: JThompson@pacificlegal.org
                                            E-Mail: WFa@pacificlegal.org
                                            E-Mail: ODunford@pacificlegal.org
                                            E-Mail: CKieser@pacificlegal.org

                                            Counsel for Plaintiffs

                                            *Pro Hac Vice Motions Pending




                                                 5
